       Case 3:21-cr-00447-BAS Document 42 Filed 08/02/21 PageID.149 Page 1 of 2




 1

 2
 3

 4

 5

 6

 7
                    . IN THE UNITED STATES DISTRICT COURT
 8
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                  Criminal Case No. 21-CR-447-BAS
12
                               Plaintiff,       ORDER DENYING MOTION TO
13
                                                SEAL
14
                       V.
15
     ABRAHAN HERNANDEZ
16

17    CORTES (1),
18                             Defendant.
19
           Presently before the Court is Defendant Abrahan Hernandez Cortes' Motion
20
     to for leave to file under seal the Defendant's Sentencing Memorandum and
21
     Sentencing Summary Chart. The request is overbroad. Counsel may refile to seal
22
     portions of the Sentencing Memorandum.
23
           The public has a First Amendment right of access to criminal proceedings
24
     and documents in those proceedings. United States v. Bus. of Custer Battlefield
25
     Museum & Store Located at Interstate 90, Exit 514, S. of Billings, Mont., 658 F.3d
26
     1188, 1192 (9th Cir. 2011 ). Where this right applies, "criminal proceedings and
27
     documents may be closed to the public without violating the [F]irst [A ]mendment
28
                                                                          21-CR-447-BAS
       Case 3:21-cr-00447-BAS Document 42 Filed 08/02/21 PageID.150 Page 2 of 2




 1 only if three substantive requirements are satisfied: ( 1) closure serves a compelling

 2   interest; (2) there is a substantial probability that, in the absence of closure, this

 3   compelling interest would be harmed; and (3) there are no alternatives to closure

 4
     that would adequately protect the compelling interest." United States v. Doe, 870

 5
     F.3d 991,998 (9th Cir. 2017). Having reviewed Mr. Hernandez Cortes' request, he

 6
     does not satisfy this standard. Therefore, the Court DENIES the motion to seal.

 7
           IT IS SO ORDERED.

 8
      Dated: July 30, 2021
 9

10                                                 Ho~
                                                   United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28
                                                                               21-CR-447-BAS
